DIVESTITURE AND SHARE PURCHASE AGREEMENT




THIS DIVESTITURE AND SHARE PURCHASE AGREEMENT (the “Agreement”) made effective
as of the 2nd day of December, 2013 (the “Effective Date”),




BETWEEN:




OCTAVIO VIVEROS, Businessperson, with offices located at 888 S. Andrews Avenue,
Suite 201, Fort Lauderdale, Florida 33316




(the “Acquiring Party”)




AND:




POLY SHIELD TECHNOLOGIES INC., a company incorporated under the laws of the
State of Delaware and having its executive office at 428 Plaza Real, Suite 419,
Boca Raton, Florida 33432




(the “Company”)




AND:




NEW WORLD TECHNOLOGIES GROUP INC., a company incorporated under the laws of the
State of Florida and having an office at 888 S. Andrews Avenue, Suite 201, Fort
Lauderdale, FL 33316




(“NWT or New World Technologies Group, Inc.”)




WHEREAS:




A.

The Company is the registered and beneficial owner of all of the issued and
outstanding shares of New World Technologies Group, Inc., a wholly owned
subsidiary of the Company, (the “Purchased Shares”);




B.

The Company has decided it is in its best interest to divest its ownership in
New World Technologies Group, Inc. as a wholly owned subsidiary by selling and
transferring all the Purchased Shares;




C.

The Company wishes to sell and transfer to the Acquiring Party, and the
Acquiring Party wishes to purchase and acquire from the Company, all of the
Purchased Shares on the terms and conditions herein set forth;




NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of good and
valuable consideration paid by each party to the other, the receipt and
sufficiency of which are hereby acknowledged, the parties covenant and agree as
follows:




INTERPRETATION




1.

In and for the purpose of this Agreement:











-1-




--------------------------------------------------------------------------------



a.

“Business Day” means a day that is not a Saturday or Sunday and is not a
statutory holiday in the United States;




b.

“Claim” means any claim, action or cause of action, proceeding, assessment,
loss, judgment, amount paid in settlement of actions or claims, liability
(whether accrued, actual, contingent or otherwise), costs, deficiency, damage,
expense (including, but not limited to, legal fees and disbursements on a
solicitor and own client basis) and demand whatsoever (including any liabilities
arising from claims and demands for income, sales, excise or other taxes) in
connection with any litigation, investigation, hearing or other proceeding of
any kind and nature (collectively, referred to as “Claims” and, individually, as
a “Claim”);




c.

“Closing” means the completion of the sale, purchase and transfer of the
Purchased Shares pursuant to and in accordance with all of the terms and
conditions of this Agreement;




d.

“Closing Date” means the Effective Date or such later date as the parties may
agree to in writing;




e.

“Competition” means, with respect to the NWT Business or the Poly Shield
Business, as the case may be:




i.

Engaging in the NWT Business or the Poly Shield Business, as the case may be,
anywhere at any time;




ii.

Assisting any Person, whether in a financial, managerial, employment, advisory
or other capacity or as a shareholder, member or owner, or by providing
information to such Person, in the engaging, remaining or otherwise improving
its competitive position in a business identical or substantially similar to the
NWT Business or the Poly Shield Business, as the case may be; or




iii.

Owning any interest in or organizing a corporation, partnership, or other
business or organization that engages in a business identical or substantially
similar to the NWT Business or the Poly Shield Business, as the case may be,
anywhere at any time; provided that nothing in this definition of Competition
will preclude the Company from holding no more than 5% of the outstanding shares
of any corporation listed on an exchange or traded in an over-the-counter
market, whether in the United States or elsewhere, which may be so engaged in a
business identical or substantially similar to the NWT Business or the Poly
Shield Business, as the case may be;




f.

“Material Contracts” will have the meaning ascribed to it in paragraph 3(z);




g.

“NWT Business” means the business of providing energy efficiency and water
purification technologies, products, solutions and services for application in
high rise buildings;




h.

“Person” means an individual, corporation, body corporate, partnership, joint
venture, association, trust or unincorporated organization or any trustee,
executor, administrator or other legal representative;




i.

“Poly Shield Business” means the business of (i) developing, marketing and
providing emission reduction technologies, products, solutions and services for
the marine industry, and (ii) the distribution of fluoropolymer coatings and
related technologies, products, solutions and services for any and all
applications;





-2-




--------------------------------------------------------------------------------



j.

“Purchase Price” means the price to be paid for the Purchased Shares, as set out
in paragraph 7;




k.

“Purchased Shares” means all the issued and outstanding shares of New World
Technologies Group, Inc.;




l.

“Restrictive Period” means the period from the Closing Date until five years
after the Closing Date;




m.

“Tax Act” means the U.S. Internal Revenue Income Tax Code;




n.

“Knowledge” means the actual knowledge of matters in respect of which the
particular party’s representation or warranty is being rendered and is intended
to indicate that during the course of giving its representation or warranty, no
information has come to that party’s attention that would give that party actual
knowledge of the existence or absence of such facts or cause that party to
believe that such facts exist or are absent.




2.

Schedules:  The following are the schedules to this Agreement, which are
incorporated into and form part of this Agreement:




Schedule “1” - Liabilities

Schedule “2” - Bank Accounts and Powers of Attorney

Schedule “3” - Litigation

Schedule “4” - Licenses and Permits

Schedule “5” - Material Contracts




REPRESENTATIONS AND WARRANTIES




3.

The Company’s Representations and Warranties.  The Company represents and
warrants to the Acquiring Party as of the date hereof and as of the Closing Date
as follows and acknowledge that the Acquiring Party is relying upon such
representations and warranties in connection with the purchase by the Acquiring
Party of the Purchased Shares and that the Acquiring Party would not have
entered into this Agreement without such representations and warranties:




a.

Due Incorporation.  New World Technologies Group, Inc. is duly incorporated and
organized, validly exists and is in good standing under the laws of Florida, and
has all necessary corporate power and authority to conduct the NWT Business as
and in the places where the NWT Business is now conducted.




b.

Jurisdiction.  New World Technologies Group, Inc. has an address in the State of
Florida at 888 S. Andrews Avenue, Suite 201, Fort Lauderdale, Florida 33316 and
operates the NWT Business only in the State of Florida.




c.

Due Authorization.  The Company has due and sufficient right and authority to
enter into and deliver this Agreement on the terms and conditions set forth in
this Agreement and to do all such acts and things as may be necessary to give
effect to the transactions contemplated hereby, including to transfer the legal
and beneficial title and ownership of the Purchased Shares to the Acquiring
Party.  The execution, delivery and performance of this Agreement by the Company
may require action or consent of, or registration with, or notification to, a
governmental authority, or action or consent under any laws to which the Company
is subject, and the Company shall comply and take all action necessary to effect
the transactions contemplated hereby.  





-3-




--------------------------------------------------------------------------------



d.

Enforceability of Obligations.  This Agreement constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.




e.

Absence of Conflicting Agreements.  The execution and delivery of this
Agreement, the consummation of the transactions contemplated herein, the
performance by the Company of its obligations hereunder and the compliance by
the Company with this Agreement does not:




i.

Violate, contravene or breach, or constitute a default under the constating
documents of New World Technologies Group, Inc.;




ii.

Violate, contravene or breach, or constitute a default under any contract,
agreement, indenture, instrument, or commitment to which the Company may be a
party, or the Purchased Shares may be subject, or by which the Company is bound
or affected;




iii.

Result in a creation of, or require the creation of, any lien upon any of (a)
the Purchased Shares or (b) the Business of New World Technologies Group, Inc.;
or




iv.

Violate, contravene or breach any laws.




f.

Authorized and Issued Capital.  The authorized and issued capital of New World
Technologies Group, Inc. consists of the following shares:




Class

Authorized

Issued & Outstanding

Common Stock

1,000,000

1,000,000




The Purchased Shares represent all of the issued and outstanding shares in the
capital of New World Technologies Group, Inc.




g.

Title to Purchased Shares.  The Company is the beneficial owner and holder of
record of, and has a good and valid title to, the Purchased Shares as set forth
below, free and clear of all liens, claims, charges and encumbrances, and at
Closing will transfer to the Acquiring Party, or his designated transferee, a
good and valid title to the Purchased Shares, free and clear of all liens,
claims, charges and encumbrances:




Name

Class

Number

Poly Shield Technologies Inc.

Common Stock

1,000,000




If there exists any share certificate, such share certificate representing the
Purchased Shares is genuine, valid and subsisting and has not been altered and
the Company does not know of any acts or circumstances that may impair the
validity of such share certificate.  If there is no share certificate, then
transfer may be completed by the execution of this Agreement, and any other
necessary accompanying and supporting documentation as each party may reasonably
request from the other.




h.

No Options.  There is no:




i.

Outstanding security of New World Technologies Group, Inc. convertible or
exchangeable into any share or shares in the capital of New World Technologies
Group, Inc.;








-4-




--------------------------------------------------------------------------------




ii.

Outstanding subscription, option, warrant, call, commitment or agreement
obligating New World Technologies Group, Inc. to issue any share or shares of
its capital or any security or any class or kind, as the case may be, or which
in any way relate to the authorized or issued capital of New World Technologies
Group, Inc.;




iii.

Agreement (other than this Agreement) that grants to any Person the right to
purchase or otherwise acquire any share or shares issued and outstanding in the
capital of New World Technologies Group, Inc.; and




iv.

Voting trust or voting agreement or pooling agreement or proxy with respect to
any of the Purchased Shares.




i.

Proceedings pertaining to Purchased Shares.  There are no actions, suits,
claims, trials, demands, investigations, arbitrations or other proceedings
(whether or not purportedly on behalf of the Company or New World Technologies
Group, Inc.) pending, or to the best of the Company’s knowledge, threatened with
respect to or in any manner affecting the Purchased Shares.




j.

Corporate Records.  The minute book of New World Technologies Group, Inc. is
complete and accurate and contains copies of all resolutions passed by its
shareholders and directors and all proceedings of its shareholders and directors
since the date of its incorporation, of which all resolutions have been duly
passed.  The register of shareholders, and registers of directors of New World
Technologies Group, Inc. are complete.  The financial books and records of New
World Technologies Group, Inc. have been maintained in accordance with sound
business practices, and fairly, accurately and completely present and disclose
in accordance with generally accepted accounting principles applied on any basis
consistent with prior periods and throughout the periods involved (i) the
financial position of New World Technologies Group, Inc. and (ii) all
transactions of New World Technologies Group, Inc.  All material transactions
have been promptly and properly recorded or filed in or with its books and
records.




k.

Liabilities.  There are no liabilities, contingent or otherwise, of New World
Technologies Group, Inc., and New World Technologies Group, Inc. has not
guaranteed, or agreed to guarantee, any debt, liability or other obligation of
any Person other than those listed in Schedule “1” Liabilities or as disclosed
in the unaudited financial statements of NWT for the period ended December 2,
2013 (the “NWT Financials”), copies of which have been provided to the Acquiring
Party.  There are no liabilities of any other party capable of creating a lien
or charge on any of the assets of New World Technologies Group, Inc.  New World
Technologies Group, Inc. is not indebted to the Company or any affiliate,
director or officer of New World Technologies Group, Inc. or any Person
affiliated with the Company, including, without limitation, for any shareholder
loan or accrued wages other than those listed in Schedule “1” Liabilities or
disclosed in the NWT Financials.




l.

Ownership of Assets.  Except as disclosed in the NWT Financials, there are no
material assets of NWT (assets of NWT as disclosed in the NWT Financials being
referred to as the “NWT Assets”).  Except as otherwise disclosed in the NWT
Financials:




i.

New World Technologies Group, Inc. has good and marketable title to the NWT
Assets;




ii.

There are no liens or encumbrances registered or pending to be registered
against any of the NWT Assets;





-5-




--------------------------------------------------------------------------------



iii.

Neither the Company nor any third party has any beneficial interest in any of
the NWT Assets; and




iv.

No other assets other than the NWT Assets are necessary to operate the NWT
Business.




m.

Intellectual Property Rights.  To the Company’s Knowledge, the operations of New
World Technologies Group, Inc. do not infringe in any respect upon the
intellectual property rights of any Person and no Person has claimed or
threatened to claim any infringement of any intellectual property rights.  There
are no registered patents, trademarks, industrial design, tradenames, service
names or copyrights which are owned or used by New World Technologies Group,
Inc.  New World Technologies Group, Inc. does not conduct nor has it conducted
its business under any name other than its corporate name.




To the Company’s Knowledge, New World Technologies Group, Inc. does not use
intellectual property rights of any Person, including, without limitation, any
shareholder, director, officer or employee of New World Technologies Group, Inc.
without such Person’s written permission.




No proceeding for infringement of intellectual property rights of any Person is
pending, or, to the best of the Company’s knowledge, threatened against New
World Technologies Group, Inc.




All intellectual property owned or used by New World Technologies Group, Inc. is
unencumbered and no fact, condition or circumstance exists which, after notice
or lapse of time or both, would constitute a default or breach of any agreement
or license with respect to any intellectual property.




n.

Litigation.  




i.

There are no pending actions, suits, claims, trials, demands, arbitrations, or
other proceedings on behalf of New World Technologies Group, Inc., or to the
Company’s Knowledge, threatened against, with respect to, or affecting in any
material manner, New World Technologies Group, Inc.;




ii.

To the Company’s Knowledge, there are no outstanding judgments, orders, decrees,
writs, injunctions, decisions, rulings or awards against, with respect to, or
affecting, in any material manner, New World Technologies Group, Inc.; and




iii.

To the Company’s Knowledge, New World Technologies Group, Inc. is not in default
with respect to any judgment, order, notice, writ, injunction, decision, ruling,
decree or award of any Governmental Authority.




o.

No Dividends.  New World Technologies Group, Inc. has (i) since the date of its
incorporation, reserved, declared, made or paid any dividend or redeemed,
retired, repurchased or otherwise acquired shares of its capital stock or other
corporate security, or (ii) agreed to reserve, declare or pay to shareholders of
record prior to the time of Closing on the Closing Date any dividend or to
redeem, retire, repurchase or otherwise acquire shares of its capital stock or
other corporate security.




p.

No Default Under Agreements.  In all material respects, New World Technologies
Group, Inc. (i) is in good standing and entitled to all benefits under, (ii) has
performed all obligations required to be performed under, and (iii) is not in
material default under, or material breach of, any written or oral contracts,
agreements, indentures, instruments, commitments, licenses and permits.





-6-




--------------------------------------------------------------------------------




There exists no fact, condition or circumstance which, after notice or lapse of
time or both, would constitute such a material default or material breach of any
of the aforesaid contracts, agreements, indentures, instruments, commitments,
licenses or permits.




No party to a contract, agreement, indenture, instrument, or commitment with New
World Technologies Group, Inc. is in material default under, or in material
breach of, any such contract, agreement, indenture, instrument or commitment and
there exists no circumstance or fact which, after notice or lapse of time or
both, would result in a material default or material breach by such other party
under such contract, agreement, indenture, instrument or commitment.




q.

Tax Matters.  New World Technologies Group, Inc. has no taxes owing, or has paid
all taxes (including payments to be made on account of estimated tax liability)
that are due and payable in any taxation year ending on or prior to the Closing
Date and made adequate provision (including provision for interest payable) for
the payment of all taxes due or payable for any taxation year ending on or prior
to the Closing Date.  




With respect to any period up to and including the Closing Date for which
returns have not yet been filed or for which taxes are not yet due and payable,
New World Technologies Group, Inc. has only incurred liabilities for taxes in
the ordinary course of its business.




New World Technologies Group, Inc. is not subject to and, to the best of the
Company’s knowledge, will not be subject to, after the Closing Date, any
assessments, levies, penalties or interest with respect to taxes that should
result in any liability on its part in respect of any period ending on or prior
to the Closing Date.  The Company is not aware of any contingent tax liabilities
or any grounds for reassessment by any tax agency.




There are no Claims regarding any tax matters related to New World Technologies
Group, Inc. and the Business, and New World Technologies Group, Inc. has not
waived any statutory time limits for any tax assessment.




r.

Employee Matters.  New World Technologies Group, Inc. has complied with all laws
relating to the employment of labour, including, without limitation, any
provisions thereof relating to wages, hours, collective bargaining, health, and
safety and industrial accidents.  




None of the directors, officers, employees and agents of New World Technologies
Group, Inc. are covered by any written or oral contract, agreement, indenture,
instrument or commitment providing for a specified notice of termination of
fixed term of employment.  There are no directors, officers, employees or agents
of New World Technologies Group, Inc. who cannot be dismissed upon such notice
as is required by law.  There are no obligations to pay benefits or share
profits that survive the termination of employment.




There are no written employment, service, union, agency, consulting, termination
or severance contracts and agreements that New World Technologies Group, Inc.
has entered into with or for any or all of its present or past shareholders,
directors, officers, employees and agents.




There are no plans or policies regarding pension, benefit, vacation or
disability payments in existence that New World Technologies Group, Inc. is
required to comply with for any present or past shareholders, directors,
officers, employees and agents.  





-7-




--------------------------------------------------------------------------------




New World Technologies Group, Inc. is not or has never been a party to any
collective bargaining agreement or other labour contract.  There has never been
and there is not presently pending or existing any strike, slowdown, picketing,
work stoppage, labour arbitration or proceeding in respect of the grievance of
any employee or other labour dispute against or affecting New World Technologies
Group, Inc.  No application for certification of a collective bargaining unit
has been instituted or is pending or threatened.  No fact, condition or
circumstance exists that could provide the basis for any work stoppage or other
labour dispute.  There is no lock-out of any employee by New World Technologies
Group, Inc., nor is any such action contemplated by any of them.




s.

Compliance with Laws.  To the Company’s Knowledge, New World Technologies Group,
Inc. has complied and continues to comply, in all material respects, with all
laws, statutes, regulations, by-laws, and applicable court orders, including the
zoning for the property located at 888 S. Andrews Avenue, Suite 201, Fort
Lauderdale, Florida 33316, which is zoned to permit the operation of the NWT
Business.




To the Company’s Knowledge, it is not aware of any pending change in statutes,
regulations, or bylaws (including zoning) that will render any part of the NWT
Business illegal or non-compliant.




t.

Licenses and Permits.  New World Technologies Group, Inc. has, and is in full
compliance with and entitled to all of the benefits under, all licenses and
permits, if any, of or which any governmental authority necessary or required by
all laws to conduct the NWT Business, and such have been validly issued and are
in full force and effect.




To the Company’s Knowledge, no past or present fact, condition or circumstance
has occurred to create, and the execution and delivery of this Agreement and its
performance will not create, any right to terminate, cancel, modify, amend,
revoke or expire any such license or permit.




u.

Environment.  To the Company’s Knowledge, New World Technologies Group, Inc.
and, as related to or connected with the NWT Business, the Company has at all
times conducted, held and used, and are continuing to conduct, hold and use
their affairs and NWT Business in accordance with, and not in violation of or
non-compliance with any and all applicable environmental laws or any permits,
and, to the Company’s Knowledge, there is no past or present fact, condition or
circumstance relating to New World Technologies Group, Inc. or, as related to or
connected with the NWT Business, the Company, or to the NWT Business that would
result in any liability or potential liability under any environmental law.




v.

No Guarantees.  New World Technologies Group, Inc. is not party to or bound
either absolutely or on a contingent basis by any comfort letter, understanding
or agreement of guarantee, indemnification, performance bond, assumption or
endorsement or any like commitment with respect to the liabilities or
obligations of any Person (whether accrued, absolute or contingent), except in
the ordinary course of business.




w.

No Change.  To the Company’s Knowledge, except as disclosed elsewhere in this
Agreement or in the NWT Financials, since the date of the NWT Financials, there
has not been any material adverse change in the NWT Business. or any event,
condition, or contingency that is likely to result in such a material adverse
change.








-8-




--------------------------------------------------------------------------------




x.

No Unusual Transactions.  Except for anything contained in this Agreement, New
World Technologies Group, Inc. has conducted the Business and its affairs in the
ordinary course and, without limiting the generality of the foregoing, and with
the exception of any item listed in Schedule “1” Liabilities, has not, except
when conducted in the ordinary course of NWT’s business:




i.

Incurred or discharged any secured or unsecured liability or obligation (whether
accrued, absolute or contingent) other than in the ordinary course of business;




ii.

Waived or cancelled any claim, account receivable, trade account or material
right or made any gift;




iii.

Made any capital expenditure not in the ordinary course of business;




iv.

Entered into any transaction, contract, agreement, indenture, instrument or
commitment other than in the ordinary course of business;




v.

Suffered any extraordinary losses whether or not covered by insurance;




vi.

Modified its constating instruments or capital structure;







vii.

Removed any of its directors and auditors or terminated any of its officers;




viii.

Terminated, cancelled, amended, modified, altered or varied any Material
Contract;




ix.

Made any change in its accounting principles and practices;




x.

Changed the NWT Business or the manner in which it conducts the NWT Business;







xi.

Made any loan or advance, or assumed, guaranteed, endorsed or otherwise became
liable with respect to the liabilities or obligations of any Person;




xii.

Purchased or otherwise acquired any corporate security or proprietary interest
in any Person;




xiii.

Granted to any customer any special allowance or discount, or changed its
pricing, credit or payment policies;




xiv.

Incurred any indebtedness other than in the ordinary course of business;




xv.

Amended, modified, varied, altered or otherwise changed any benefit plans;




xvi.

Taken any action outside the ordinary course of business;




xvii.

Purchased, sold, leased or otherwise disposed of any of its assets;








-9-




--------------------------------------------------------------------------------




xviii.

Materially modified or changed NWT’s business organization or its relationship
with its suppliers, customers, clients, and others having business relations
with it; or




xix.

Authorized, agreed or otherwise committed to any of the foregoing.




y.

No Broker.  None of the New World Technologies Group, Inc. or any of its
respective shareholders, directors, officers, employees or agents has employed
or incurred any liability to any broker, finder or agent for any brokerage fees,
finder’s fees, commissions or other amounts with respect to this Agreement or
any transaction contemplated by this Agreement.




z.

Material Contracts.  Schedule 5 describes all Material Contracts to which New
World Technologies Group, Inc. is a party or by which it is bound other than
those Material Contracts described in other Schedules annexed hereto.  For the
purposes of this Agreement, the phrase “Material Contracts” will mean all
written or oral:




i.

Contracts, agreements, indentures, instruments and commitments (a) arising in
the ordinary course of business and providing for the payment in any 12 month
period of $10,000 or more in one instance or in the aggregate, or (b) not
arising in the ordinary course of business;




ii.

Loan and credit agreements, revolving credit agreements, security agreements,
guarantees, notes, agreements evidencing any lien, conditional sales, leasing
agreements, sale-lease back agreements, or title retention agreements;




iii.

Purchase orders and other contracts and commitments for the future purchase of
materials, supplies or equipment in excess of the requirements for normal
operating inventories or for business now booked;




iv.

Agreements relating to intellectual property rights;




v.

Contracts, agreements, indentures, instruments or commitments by and between New
World Technologies Group, Inc. and Persons with whom it is not dealing at arm’s
length within the meaning of the Tax Act;




vi.

Government contracts, tenders or bids;




vii.

Contracts subject to renegotiation, renewal or review;




viii.

Agreements of non-competition, non-disclosure and/or confidentiality;




ix.

Franchise, distribution, license or consignment contracts or agreements;




x.

Sales, agency or advertising contracts or agreements;




xi.

Leases under which New World Technologies Group, Inc. is the lessor; or




xii.

Management service contracts or agreements.








-10-




--------------------------------------------------------------------------------



aa.

Stand Alone.  Except for any employees or agents of New World Technologies
Group, Inc., no part of the NWT Business is conducted through any Person other
than New World Technologies Group, Inc.




bb.

Copies.  All copies of documents provided or caused to be provided by the
Company and New World Technologies Group, Inc., including, without limitation,
those annexed hereto as Schedules, to the Acquiring Party or his legal,
accounting and other representatives are true, complete and correct copies of
the originals.




cc.

Full Disclosure.  The Company has made or caused to be made due inquiry with
respect to each covenant, agreement, obligation, representation and warranty
contained in this Agreement, the Schedules and any certificates or other
documents referred to herein or furnished to the Acquiring Party pursuant
hereto, and none of the aforesaid covenants, agreements, obligations,
representations, warranties, Schedules, certificates or documents contain any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained therein not misleading.




4.

Acquiring Party’s Representations and Warranties.   The Acquiring Party
represents and warrants to the Company as of the date hereof and as of the
Closing Date  as follows and acknowledges that the Company is relying on such
representations and warranties in connection with the sale by the Company of the
Purchased Shares and that the Company would not have entered into this Agreement
without such representations and warranties:




a.

Due Diligence.  The parties hereto have conducted their respective due diligence
investigation into the matters set forth in this Agreement, and in particular to
all matters identified in this section, and at the time of execution of this
Agreement have satisfied themselves as to the validity of the responses
contained herein.  Notwithstanding the foregoing, the Acquiring Party further
state the following:




b.

Due Authorization.  The Acquiring Party, individually and personally, has the
necessary authority to enter into and deliver this Agreement on the terms and
conditions set forth in this Agreement and to do all such acts and things as may
be necessary to give effect to the transactions contemplated in this Agreement.
 The execution, delivery and performance of this Agreement by the Acquiring
Party of his obligations hereunder are duly authorized by all necessary action
on his part.  Such execution, delivery and performance by the Acquiring Party
does not require any action or consent of, any registration with, or
notification to, any Governmental Authority, or any action or consent under any
laws to which the Acquiring Party is subject.




c.

Enforceability of Obligations.  This Agreement constitutes a legal, valid and
binding obligation of the Acquiring Party enforceable against him in accordance
with the terms of this Agreement.




d.

Absence of Conflicting Agreements.  The execution and delivery of this
Agreement, the consummation of the transactions contemplated in this Agreement,
the performance by the Acquiring Party of his obligations hereunder and the
compliance by the Acquiring Party with this Agreement do not:




i.

Violate, contravene or breach, or constitute a default under any contract,
agreement, indenture, instrument, or commitment to which the Acquiring Party is
a party to or subject or by which he is bound or affected; and

ii.

Result in the violation of any laws.





-11-




--------------------------------------------------------------------------------




e.

No Broker.  The Acquiring Party has not employed or incurred any liability to
any broker, finder or agent for any brokerage fees, finder’s fees, commissions
or other amounts with respect to this agreement or any transaction contemplated
by this Agreement.




5.

Survival of Representations and Warranties.   The representations and warranties
contained in this Agreement will survive the completion of the transactions
contemplated by this Agreement and, notwithstanding such completion or any
investigation made by or on behalf of the Acquiring Party, will continue in full
force and effect for a period of five years from the Closing Date except:




a.

Any representation and warranty in respect of which a claim based on fraud is
made, which in each case will be unlimited as to duration; and




b.

The representations and warranties made with respect to taxation matters, which
will survive for a period of seven years from the Closing Date notwithstanding
any independent investigation by the Acquiring Party.




PURCHASED SHARES AND PURCHASE PRICE




6.

Purchased Shares.  Subject to the terms and conditions of this Agreement and
based on the representations and warranties of the parties as set forth in this
Agreement, on the Closing Date (as defined in the Closing Section herein) the
Company will sell, assign and transfer to the Acquiring Party and the Acquiring
Party will purchase from the Company the Purchased Shares, which will consist of
all the issued and outstanding shares of New World Technologies Group, Inc.




7.

Purchase Price.  The purchase price payable to the Company for the Purchased
Shares will be the aggregate sum of $1.00 (one dollar) (the “Purchase Price).




8.

Payment of Purchase Price.  The Purchase Price will be paid and satisfied by the
Acquiring Party paying $1.00 to the Company on Closing.




ROYALTY




9.

Royalty. As additional consideration for the Purchased Shares, upon Closing, the
Acquiring Party and NWT agree to pay to the Company a  royalty equal to 5% (five
percent) of Gross Revenues for a period beginning on the Effective Date and
ending on December 31, 2018 (the “Royalty”) For purposes of this Agreement,
“Gross Revenues” means all gross revenues recognized by NWT from the sale of
products or services, provided that, in the event of sales of products or
services to persons that are affiliates of NWT or any other Person other than
bona fide third parties of NWT, Gross Revenues shall be determined based on the
average price for such products and services (with no deduction for expenses,
costs of goods sold, or similar amounts) charged by NWT to bona fide third
parties during the previous calendar quarter and, if there are no sales of
products or services during the previous calendar quarter to bona fide third
parties, Gross Revenues shall be determined based on the then prevailing market
price for such products or services to be mutually determined by NWT and the
Company in good faith.  In the event that NWT and the Company are unable to
agree on the then prevailing market price for products or services sold to
affiliates of NWT or Persons other than bona fide third parties of NWT, then the
market price shall be determined based on the Comparable Profits Method under
the Tax Act and the rules, regulations and interpretive releases of the Internal
Revenue Service promulgated thereunder. Gross Revenues shall be determined in
accordance with United States generally accepted accounting principles (GAAP)
from books and records maintained in accordance with GAAP, consistently applied
throughout New World Technologies Group, Inc. and any of its subsidiaries or
affiliates.  





-12-




--------------------------------------------------------------------------------




10.

The Royalty owed hereunder shall be paid by NWT to the Company by the end of 10
days following the end of each calendar quarter commencing from the quarter
beginning January 1, 2014 and including the additional month of December 2013,
which initial quarter would end on March 31, 2014, such Royalty shall be for the
period of the quarter just ended, and include the additional month of December
2013.  Each quarter thereafter shall be a calendar quarter of each year to which
this Agreement applies, and unless terminated earlier by provisions contained
herein, shall terminate with the final quarter on December 31, 2018.




11.

Within 10 days after the end of each calendar quarter subject to a Royalty to
the Company, a Royalty report prepared by a responsible individual or corporate
officer of the NWT shall be submitted to the Company showing in detail the total
Gross Revenues and the calculation of the Royalty, if any, due to the Company as
of the end of the previous calendar quarter and such reasonable supporting
information as the Company may request.




12.

 NWT will keep and maintain, in accordance with GAAP, full, clear and accurate
books, records and accounts relating to the sale of products and services of the
NWT Business. NWT will permit the Company to examine the books, records and
accounts, on reasonable notice, for the purpose of determining the Royalty due
and payable to the Company.  Should any examination of the books, records and
accounts by the Company determine a discrepancy of 5% or more in the Company’s
favor, then NWT will immediately pay the amount of the discrepancy to the
Company.




13.

The Royalty is exclusive of all federal, provincial, state, municipal and other
government excise, sales and use taxes or assessments now in force or which may
be enacted in the future.




14.

Except as otherwise specified in this Agreement or agreed to by the parties,
each party will be solely responsible for its out-of-pocket expenses incurred in
the performance of its obligations under this Agreement.




15.

NWT may buy out the Company’s Royalty rights and interest at any time for a
payment of one million dollars ($1,000,000), without credit for any amounts
previously paid to the Company under the Royalty (the “Royalty Buyout”). Upon
the Company’s receipt of the Royalty Buyout, all of the Company’s rights and
interest to the Royalty end.




CLOSING




16.

Closing.  The completion of the transaction of purchase and sale contemplated in
this Agreement (the “Closing”) will take place at a time and place to be
mutually agreed upon by the parties and will be effective as of 3:00 p.m. PST on
December 2, 2013 (the “Closing Date”).




17.

The Company’s Documents.  At the Closing, the Company will tender to the
Acquiring Party:




a.

The share certificate representing the Purchased Shares, if any, duly endorsed
for transfer;




b.

A copy of the resolution(s) of the directors of Poly Shield Technologies, Inc.
authorizing and approving this Agreement and the transactions contemplated
herein;




c.

All corporate records and seals and books of account of New World Technologies
Group, Inc. including, without limiting the generality of the foregoing, record
books, share register books, share certificates and annual reports for New World
Technologies Group, Inc.;





-13-




--------------------------------------------------------------------------------



d.

Transfer to the Acquiring Party all banking authority for all existing bank
accounts of New World Technologies Group, Inc., any banking resolution as may be
required by the bank, all bank checks in possession of the Company or its agents
or representatives pertaining to the New World Technologies Group, Inc. bank
account(s), and on-line banking authorization, user identification and password
to the New World Technologies Group, Inc. bank account(s); and




e.

All such other documents and instruments as the Acquiring Party may reasonably
request in order to give effect to the purposes of this Agreement and to
consummate the transactions contemplated hereby.




18.

Acquiring Party’s Documents.  At the Closing, the Acquiring Party will tender to
the Company:




a.

$1.00 (one dollar) representing consideration for the purchase of all shares of
New World Technologies Group, Inc.; and




b.

All such other documents and instruments as the Company may reasonably request
in order to give effect to the purposes of this Agreement and to consummate the
transactions contemplated hereby.




CONDITIONS PRECEDENT




19.

Conditions Precedent in Favor of the Acquiring Party.  All obligations of the
Acquiring Party under this Agreement are subject to the fulfillment at, or prior
to the Closing Date, of the following conditions:




a.

All of the representations and warranties of the Company set forth in this
Agreement will be true and correct at the Closing Date notwithstanding any
investigations or enquiries made by the Acquiring Party prior to the Closing
Date;




b.

No laws are passed prior to Closing that would adversely affect the NWT
Business;




c.

No adverse condition or action affecting the NWT Business that would materially
adversely affect or reduce the value of the NWT Business as a whole;




d.

No court action prohibiting the purchase of the Purchase Shares by the Acquiring
Party or materially prohibiting or adversely affecting any right of NWT to carry
on the NWT Business; and




e.

At Closing the Company will have performed all of its obligations under this
Agreement that are required to be performed at or before Closing, and will not
be in breach of any of those obligations.




20.

Conditions Precedent in Favor of the Company.  All obligations of the Company
under this Agreement are subject to the fulfillment, at or prior to the Closing
Date, of the following conditions:




a.

All of the representations and warranties of the Acquiring Person set forth in
this Agreement will be true and correct at the Closing Date notwithstanding any
investigations or enquiries made by the Company prior to the Closing Date; and




b.

At Closing the Acquiring Party will have performed all of its obligations under
this Agreement that are required to be performed at or before Closing, and will
not be in breach of any of those obligations.








-14-




--------------------------------------------------------------------------------




INDEMNIFICATION




21.

Indemnification by the Acquiring Party:  Upon Closing, the Acquiring Party and
NWT (each an “Indemnifier”) covenants and agrees to indemnify and save harmless
the Company and each of the Company’s directors, officers, employees and agents
(each an “Indemnified Party”) from and against all Claims, imposed on or
incurred by or asserted against the Company in connection with or in any way
related to, accruing from, resulting from, or arising out of any Claim related
to the NWT Business that comes into existence at any time, including any and all
Claims arising prior to or after the Closing Date, whether or not arising from
actions or omissions taken or made by the Company or New World Technologies
Group, Inc. whether before or after the date of this Agreement or the Closing
Date, and all claims, demands, costs and expenses (including, without
limitation, interest, penalties and reasonable legal fees, disbursements and
charges on a solicitor and his own client basis) in respect of the foregoing.




22.

Notice of Claim.  If any Claim is brought against an Indemnified Party in
respect of which this indemnification may apply, the Indemnified Party will
notify the Indemnifier in writing, and the Indemnifier will assume the defence
thereof, including the retaining of counsel and the payment of all expenses.  In
addition, the Indemnified Party will have the right to retain separate counsel
for any such Claim and participate in the defence thereof, and the fees and
expenses of such separate counsel will also be at the expense of the
Indemnifier.  Any failure by the Indemnified Party to notify the Indemnifier
will not relieve the indemnifier from its obligations hereunder, except to the
extent that such failure will have actually prejudiced the defence of such
Claim.




23.

Settlement of Claim.  The Indemnifier agrees not to settle or compromise or
consent to the entry of any judgment in any Claim without first obtaining the
written consent of all Indemnified Parties, which consent will not be
unreasonably withheld.  Such a settlement, compromise or consent will include an
unconditional release of the Indemnifier and each of the Indemnified Parties
from all liability arising out of such Claim.




24.

Obligations of Indemnifier.  The indemnity and contribution obligations of the
Indemnifiers will be in addition to and not in substitution for any liability
that the Indemnifiers or any other Person may otherwise have (whether arising
under contract or at law or otherwise), will extend upon the same terms and
conditions to all Indemnified Parties, and will be binding upon and enure to the
benefit of the respective successors, assigns, heirs and personal
representatives of each of the Indemnifiers and the Indemnified Parties.




NON-COMPETITION




25.

Events of Competition by Company.  Upon Closing, the Company covenants and
agrees with NWT that it will not, during the Restrictive Period, directly or
indirectly, without the prior written consent of NWT:




a.

       Engage in Competition relating to the NWT Business; or




b.

Solicit or induce the employment of any individual who is, or has been at any
time during the Restrictive Period, an employee, consultant, or independent
contractor of NWT or any affiliate thereof for any purpose related to the NWT
Business.




26.

Specific Knowledge.  The agreements made by the Company in Section 25 are made
by the Company acknowledging that it has specific knowledge of the NWT Business
and that New World Technologies Group, Inc. carries on and intends to carry on
the NWT Business.





-15-




--------------------------------------------------------------------------------




27.

Remedies.  The Company acknowledges that any remedies in the form of damages for
breach of Section 25 will be inadequate and NWT will be entitled to injunctive
relief for any breach of this section.




28.

Waiver.  The Company agrees and acknowledges that all restrictions in this
section are reasonable and valid.  The Company waives all defenses to the strict
enforcement of this section by NWT.




29.

Events of Competition by Acquiring Party and NWT.  Upon Closing, the Acquiring
Party and NWT each covenants and agrees with the Company that they will not,
during the Restrictive Period, directly or indirectly, without the prior written
consent of the Company:




a.

       Engage in Competition relating to the Poly Shield Business; or




b.

Solicit or induce the employment of any individual who is, or has been at any
time during the Restrictive Period, an employee, consultant, or independent
contractor of the Company or any affiliate thereof for any purpose.




30.

Specific Knowledge.  The agreements made by the Acquiring Party and NWT in
Section 29 are made by each of them acknowledging that they have specific
knowledge of the Poly Shield Business and that Poly Shield Technologies, Inc.
carries on and intends to carry on the Poly Shield Business.




31.

Remedies.  The Acquiring Party and NWT each acknowledges that any remedies in
the form of damages for breach of this section will be inadequate and the
Company will be entitled to injunctive relief for any breach of Section 29.




32.

Waiver.  The Acquiring Party and NWT each agrees and acknowledges that all
restrictions in this section are reasonable and valid.  The Acquiring Party and
NWT each waives all defenses to the strict enforcement of this section by the
Company.




33.

Amendment to Form.  If any of the agreements contained in this section are held
unreasonable by a court of competent jurisdiction by reason of the area,
duration, type, or scope of such agreement, then such agreement will be given
effect to in such reduced form as may be deemed valid by such court.




MISCELLANEOUS




34.

Time.  Time is expressly declared to be of the essence of this Agreement in
respect of all payments to be made hereunder and all covenants and agreements to
be performed and fulfilled.  Any extension of time under this Agreement or any
agreement between the parties to postpone all or any part of this Agreement will
not constitute an agreement to any other postponement and will not be deemed to
be or to operate in law as a waiver that time is to be of the essence of this
Agreement and time will remain of the essence of this Agreement.




35.

Notice.  Any notice, request, election or communication that must be given or
delivered under this Agreement must be in writing and delivered to the receiving
party at the receiving party’s address as first set out above on page 1 or
transmitted by fax and will be deemed to have been validly given when delivered
to the receiving party’s address or transmitted by fax, unless the delivery or
transmission is made after 4:00 p.m. PST or on a non-Business Day where it is
received, in which case it is deemed to have been delivered or transmitted on
the next Business Day.  Any payments of money may be delivered by mail or by
hand or wired at the discretion of the delivering party.  Any delivery other
than a written notice or a payment must be made by hand at the receiving party’s
address.  Any party may change their address or fax number by giving the other
party notice as provided in this section.





-16-




--------------------------------------------------------------------------------







36.

Reliance.  The parties acknowledge that they have each entered into this
Agreement relying on the representations, warranties, covenants and agreements
of the other and other terms and conditions of this Agreement, and that no
information that is now known, which may become known, or that could upon
investigation have become known to the any of the parties or any of their
present or future officers, directors or professional advisors will in any way
limit or extinguish any rights any of them may have against the other.




37.

Survival.  The covenants and agreements of the Company and the Acquiring Party
contained in this Agreement and in any document or certificate given pursuant to
it will survive the Closing of the transactions and remain in full force and
effect for five years notwithstanding any waiver by the other unless such waiver
was made after notice in writing by one party to the other specifying the
breach.




38.

Fees.  Each of the parties will pay and be liable for their own fees and
disbursements incurred by them in connection with this Agreement and the
transactions contemplated herein, including without limitation the respective
lawyers and consultants engaged by them.




39.

Further Instruments.  Both before and for a reasonable period after the Closing
Date, the Company will execute and deliver all such further documents and
instruments and do all acts and things as the Acquiring Party may either before
or after the Closing Date reasonably require to carry out the full intent and
meaning of this Agreement and to assure to the Acquiring Party the Purchased
Shares.  The Acquiring Party will execute and deliver all such further documents
and instruments and do all acts and things as the Company may either before or
after the Closing Date reasonably require to carry out the full intent and
meaning of this Agreement and to assure to the Company the Purchase Price.




40.

Entire Agreement.  This Agreement supersedes any oral or letter agreements
between the parties and contains the whole agreement between the Company and the
Acquiring Party in respect of the purchase and sale of the Purchased Shares and
there are no warranties, representations, terms, conditions or collateral
agreements, expressed, implied or statutory other than expressly contained in
this Agreement.




41.

Severability.  If any provision of this Agreement is or becomes invalid, illegal
or unenforceable in any respect in any jurisdiction then such provision will be
severed in that jurisdiction.  The remaining provisions of this Agreement will
continue to be valid, legal and enforceable.  The severed provision will also
continue to be valid, legal and enforceable in all other jurisdictions where the
validity, legality and enforceability of such severed provisions is not affected
or impaired.  If possible, the invalid provision will be replaced by the legal
provision that most closely achieves the intent of the invalid provision in that
particular jurisdiction.




42.

Amendment.  This Agreement may not be amended orally.  Any amendment of this
Agreement must be in writing and signed by the parties.




43.

Binding Effect.  This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.




44.

Governing Law.  This Agreement and all provisions hereof will be governed by and
construed in accordance with the laws of the State of Florida and the parties
irrevocably attorn to the jurisdiction of the courts of the State of Florida.





-17-




--------------------------------------------------------------------------------




45.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which when so executed will be deemed an original, and such counterparts
together will constitute one in the same instrument.







-- INTENTIONALLY LEFT BLANK – EXECUTION PAGE FOLLOWS –
































































































































-18-




--------------------------------------------------------------------------------










IN WITNESS WHEREOF the parties have hereunto set their hands and/or corporate
seals on the day and year first above written.




The Company:

The Acquiring Party:

 

 

POLY SHIELD TECHNOLOGIES, INC.

 

 

 

By: /s/ Brad Eckenweiler

__/s/  Octavio Viveros

 

Octavio Viveros, an individual

Brad Eckenweiler, CEO

 

Print Name & Title:  

 

 

 

 

 

NWT:

 

 

 

NEW WORLD TECHNOLOGIES GROUP, INC.

 

 

 

By: /s/ Douglas Faulkner

 

 

 

J. Douglas Faulkner

 

Chief Executive Officer  

 













































































-19-




--------------------------------------------------------------------------------

SCHEDULE “1”




Schedule “1” to that certain Divestiture and Share Purchase Agreement

between Poly Shield Technologies, Inc. and Octavio Viveros

made effective as of the 2nd day of December, 2013.




(number of pages including this one:  1)

_____________________________________________________________________

 

LIABILITIES







1.

Inter-company loan evidenced by a Promissory Note due to Poly Shield
Technologies, Inc. by New World Technologies Group, Inc. in the principal amount
of $26,649, and bearing interest at an annual rate of 3.33%, and maturing on
December 2, 2016; and




2.

Obligation to perform delivery of products and services in exchange for a
deposit of $150,000 paid to New World Technologies Group, Inc. by Villa Regina
Association, Inc., which obligation NWT agrees to assume upon execution of this
Divestiture and Share Purchase Agreement.




























































































-20-




--------------------------------------------------------------------------------

 SCHEDULE “2”




Schedule “2” to that certain Divestiture and Share Purchase Agreement

between Poly Shield Technologies, Inc. and Octavio Viveros

made effective as of the 2nd day of December, 2013.




(number of pages including this one:  1)

_____________________________________________________________________

 

BANK ACCOUNTS and POWERS OF ATTORNEY







Bank Accounts




Bank of America (Florida)

Account Name:  New World Technologies Group, Inc.

Account Number:  89805 9172175




Merrill Lynch

Account Name: New World Technologies Group, Inc.

Account Number: WCMA 207-02363










Powers of Attorney




None.



























































-21-




--------------------------------------------------------------------------------

SCHEDULE “3”




Schedule “3” to that certain Divestiture and Share Purchase Agreement

between Poly Shield Technologies, Inc. and Octavio Viveros

made effective as of the 2nd day of December, 2013.




(number of pages including this one:  1)

_____________________________________________________________________

 

LITIGATION







None.





































































































-22-




--------------------------------------------------------------------------------

SCHEDULE “4”




Schedule “4” to that certain Divestiture and Share Purchase Agreement

between Poly Shield Technologies, Inc. and Octavio Viveros

made effective as of the 2nd day of December, 2013.




(number of pages including this one:  1)

_____________________________________________________________________



 

LICENSES AND PERMITS









Licenses




Business license from the City of Fort Lauderdale, Florida, effective until
December 31, 2013.










Permits




None.






















































































-23-




--------------------------------------------------------------------------------

SCHEDULE “5”




Schedule “5” to that certain Divestiture and Share Purchase Agreement

between Poly Shield Technologies, Inc. and Octavio Viveros

made effective as of the 2nd day of December, 2013.




(number of pages including this one:  1)

_____________________________________________________________________

 

MATERIAL CONTRACTS







1.

Office lease: 888 S. Andrews Ave., Suite 201, Ft. Lauderdale, FL 33316

a.

Lessor:  Coon Holdings, Inc., 888 S. Andrews Ave., Suite 204, Ft. Lauderdale, FL
33316

b.

Duration:  12 months

c.

Commencement date:  July 1, 2013

d.

Termination date: June 30, 2014

e.

Security deposit paid:  $3,000

f.

Monthly lease payments: $3,180

g.

Total 12 month lease payments:  $38,160




2.

Warehouse lease: 1610 SW 3rd Ave., Ft. Lauderdale, FL 33315

a.

Lessor:  Boman Commercial Properties, LLC, P.O. Box 402593, Miami Beach, FL
33140

b.

Duration:  12 months

c.

Commencement date:  July 5, 2013

d.

Termination date: July 30, 2014

e.

Security Deposit paid:  $1,500

f.

Monthly lease payments: $1,500

g.

Total 12 month lease payments:  $18,000




3.

Promissory Note due to Poly Shield Technologies, Inc. by New World Technologies
Group, Inc. in the principal amount of $26,649, bearing interest at an annual
rate of 3.33% and due on December 2, 2016; and




4.

Agreement, not in writing as at the time of this Divestiture and Share Purchase
Agreement, but construed and understood to be an obligation to perform delivery
of products and services in exchange for a deposit of $150,000 paid to New World
Technologies Group, Inc. by Villa Regina Association, Inc., which obligation the
NWT agrees to assume upon execution of this Divestiture and Share Purchase
Agreement.





























-24-


